


Coty Inc.
350 Fifth Avenue
New York, NY 10018
February 19, 2016
The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary and Jason Muncy, Associate General Counsel –
Global Transactions
Ladies and Gentlemen:
Reference is made to the Transaction Agreement, dated as of July 8, 2015 (as
amended, the “Transaction Agreement”), by and among The Procter & Gamble
Company, Galleria Co., Coty Inc. and Green Acquisition Sub Inc. Capitalized
terms used but not defined in this letter agreement have the meanings ascribed
to them in the Transaction Agreement.


Each of the Parties agrees as follows:


1. Share Repurchase Program.


(a)    Section 5.06 of the Acquiror Disclosure Letter is hereby amended such
that the following disclosure will be added as a new Paragraph 8:


8. Subject to compliance with all applicable Laws, Acquiror may repurchase
shares of Class A Common Stock (any such shares repurchased, the “Subsequent
Repurchased Shares”) in open-market purchases pursuant to a valid trading plan
adopted under Rule 10b5-1 promulgated under the Exchange Act, which plan will
not be subsequently amended without the consent of Parent, such consent not to
be unreasonably withheld, conditioned or delayed) and which purchases may take
place at any time or from time to time after such date of adoption and through
the 30th calendar day prior to the Commencement Date (and any Subsequent
Repurchased Shares may be retired or extinguished), provided that (a) the
aggregate repurchase price therefor will not exceed $500.0 million and (b) all
such purchases will be effected in a manner that satisfies all of the conditions
set forth in clauses (1)-(4) of sub-paragraph (b) of Rule 10b-18 promulgated
under the Exchange Act.


(b)    Article XI is hereby amended such that the following definition is added
to such Article:


“Subsequent Repurchased Shares” has the meaning set forth in Section 5.06 of the
Acquiror Disclosure Letter.


2. Other Transaction Agreement and Exhibit Amendments. The Transaction Agreement
and exhibits thereto are hereby amended as follows:


(a)    The definition of “Fully Diluted Basis” is hereby amended so as to add in
the text indicated below in bold underline:


“Fully Diluted Basis” means, in each case as of the date on which the Galleria
Stock Amount is determined:

1

--------------------------------------------------------------------------------




(a)    the aggregate number of shares of Class A Common Stock and Series A
Preferred Stock that are outstanding on such date (provided that, for purposes
of this determination, any Repurchased Shares and Subsequent Repurchased Shares
will be deemed to constitute outstanding shares of Class A Common Stock), plus
(b)    the aggregate number of Acquiror Equity Interests, other than Series A
Preferred Stock, that are outstanding on such date (including restricted stock
units, Phantom Units, Acquiror Options and any shares of Class B Common Stock
that will be converted into Class A Common Stock as contemplated by the JAB
Letter Agreement) of any nature whatsoever, whether contingent, vested or
unvested, or otherwise (and without giving effect to any “cashless exercise” or
similar features);
in each case other than, for the avoidance of doubt, the shares of the Acquiror
New Common Stock issued or to be issued in the Merger. A sample calculation of
Fully Diluted Basis is attached hereto as Exhibit Q.
(b)    Section 4.05(f)(i) of the Transaction Agreement is hereby amended so as
to add in the text indicated below in bold underline:
(f) As of the date on which the Galleria Stock Amount is calculated through the
Closing Date, the Fully Diluted Basis will be equal to:
(i)    374,890,092, representing the aggregate number of shares of Acquiror
Common Stock and Acquiror Options outstanding as of the date hereof (it being
understood that any Repurchased Shares and any Subsequent Repurchased Shares
will be deemed to constitute outstanding shares of Class A Common Stock for
purposes of the calculation of the Fully Diluted Basis), plus


(c)    Exhibit E (Minimum Tender Condition Formula) and Exhibit Q (Sample
Calculation of Fully Diluted Basis) are each hereby amended so as to add in the
text indicated below in bold underline to the following sentence at the bottom
of each Exhibit:


In the event that there are any Repurchased Shares or Subsequent Repurchased
Shares, all such Repurchased Shares and Subsequent Repurchased Shares will be
deemed to constitute outstanding shares of Class A Common Stock, and therefore
will be included in the calculation of “Fully Diluted Basis,” consistent with
the definition thereof. For example, if there were originally 98,799,798
outstanding shares of Class A Common Stock, and 20,000,000 of those shares are
repurchased by Acquiror in connection with the activities contemplated by
Paragraph 7 or Paragraph 8 of Section 5.06 of the Acquiror Disclosure Letter,
those 20,000,000 shares of Class A Common Stock will continue to be deemed to be
outstanding for the purpose of the calculations reflected on this Exhibit (and
therefore there will continue to be 98,799,798 shares of Class A Common Stock
that are deemed to be outstanding).


(d)    Prior to execution of the Tax Matters Agreement, Section 4.01(d)(ii)(t)
of the form of the Tax Matters Agreement attached as Exhibit H to the
Transaction Agreement will be amended as follows: “(t) all repurchases by
Acquiror or any Affiliate of Acquiror stock (other than any such repurchases
permitted by the letter agreements, dated as of August 13, 2015 and as of
February 19, 2016, among the Parties) have been unrelated to the Transactions”.



2

--------------------------------------------------------------------------------




3. Effect of Letter Agreement. This letter agreement constitutes a valid
amendment of the Transaction Agreement (including Exhibit E, Exhibit Q and
Section 5.06 of the Acquiror Disclosure Letter) as contemplated by Section 10.06
of the Transaction Agreement. Except as and to the extent expressly modified by
this letter agreement, the Transaction Agreement, as so amended by this letter
agreement, will remain in full force and effect in all respects. Each reference
to “hereof,” “herein,” “hereby” and “this Agreement” in the Transaction
Agreement will from and after the effective date hereof refer to the Transaction
Agreement as amended by this letter agreement. Notwithstanding anything to the
contrary in this letter agreement, the date of the Transaction Agreement, as
amended hereby, will in all instances remain as July 8, 2015, and any references
in the Transaction Agreement to “the date first above written,” “the date of
this Agreement,” “the date hereof” and similar references will continue to refer
to July 8, 2015, including, without limitation, for purposes of Article III and
Article IV of the Transaction Agreement.


4. Entire Agreement. This letter agreement, together with the Transaction
Agreement and the Ancillary Agreements, including any related annexes, schedules
and exhibits, as well as any other agreements and documents referred to herein
and therein, will together constitute the entire agreement between the Parties
with respect to the subject matter hereof and thereof and will supersede all
prior negotiations, agreements and understandings of the Parties of any nature,
whether oral or written, with respect to such subject matter.


5. Governing Law; Jurisdiction; Waiver of Jury Trial. Sections 10.04(a), (b) and
(c) (Governing Law; Jurisdiction; Waiver of Jury Trial), in each case, of the
Transaction Agreement are incorporated into this letter agreement by reference
as if fully set forth herein, mutatis mutandis.


6. Notices. All notices, requests, permissions, waivers and other communications
hereunder will be in writing and sent pursuant to the requirements of Section
10.05 of the Transaction Agreement.


7. No Third-Party Beneficiaries. This letter agreement is solely for the benefit
of the Parties and does not confer on third parties (including any employees of
any member of the Parent Group or the Acquiror Group) any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this letter agreement.


8. Construction. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this letter agreement.


9. Counterparts. This letter agreement may be executed in multiple counterparts
(any one of which need not contain the signatures of more than one Party), each
of which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This letter agreement, to the extent
signed and delivered by means of a facsimile machine or other electronic
transmission, will be treated in all manner and respects as an original
agreement and will be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any Party, the other Party will re-execute original forms thereof and deliver
them to the requesting Party.


[Signature Page Follows]



3

--------------------------------------------------------------------------------






Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us a countersigned copy of this letter, which shall
thereupon constitute a binding agreement as of the date first written above.
 
 
 
COTY INC.
 
 
 
By:
/s/Jules P. Kaufman
 
 
 
Name:
Jules P. Kaufman
 
 
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
GREEN ACQUISITION SUB INC.
 
 
 
By:
/s/Jules P. Kaufman
 
 
 
Name:
Jules P. Kaufman
 
 
 
Title:
Director
 
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
 
 
THE PROCTER & GAMBLE COMPANY
 
 
 
By:
/s/Laura Becker
 
 
 
Name:
Laura Becker
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
GALLERIA CO.
 
 
 
By:
/s/Laura Becker
 
 
 
Name:
Laura Becker
 
 
 
Title:
Authorized Signatory
 
 
 

    

4